             Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SCOTTSDALE CAPITAL ADVISORS
CORPORATION
7170 E. McDonald Road, Suite 6
Scottsdale, AZ 85253

                       Plaintiff,              C.A. No. 1:18-cv-2973

       v.

FINANCIAL INDUSTRY
REGULATORY AUTHORITY
1735 K Street, N.W.
Washington, DC 20006

                       Defendant.


                                        COMPLAINT

       Plaintiff Scottsdale Capital Advisors Corporation (“SCA”) files this Complaint against

Defendant Financial Industry Regulatory Authority (“FINRA”) and alleges, by and through

undersigned counsel, on knowledge of Plaintiff and upon information and belief as to all other

matters, as follows:

                                      INTRODUCTION

       1.      This is an action for breach of contract against FINRA arising from its repeated

and continuing breaches of its agreement with and its obligations to its member firms, including

its violation of its statutory mandates and its own corporate by-laws. Its violative conduct

includes its increasing and current failure to provide fair and meaningful representation to its

own members; its affirmative acts that have the effect if not the purpose of burdening

competition, harming not only member firms but also issuers and customers, and violating the

mandate that it not “impose any burden on competition not necessary or appropriate;” its
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 2 of 19



improper issuance and deployment against its members of purported industry “guidance;” and its

refusal to abide by perhaps the most fundamental of its by-laws and obligations, i.e., the

requirements that it undertake only lawful acts that “carry out the purposes of” the Securities

Exchange Act of 1934 (the “34 Act” or “Exchange Act”). FINRA’s actions in derogation of its

agreement with its members, while dating back more than a decade, have become increasingly

pronounced in the period since 2014 and, particularly in the aggregate, have resulted in damage

to Scottsdale, other FINRA firms, and the market participants that FINRA purports to represent.

         2.      Perhaps FINRA’s most fundamental violation of its obligations, and one that has

contributed to other breaches of its agreement with its members, is FINRA’s failure to provide

meaningful representation to its members in relation to the affairs of FINRA. It has deliberately

reduced the number of industry members who occupy positions in the management of FINRA

and in its disciplinary process, and installed career regulators – not industry participants – in

leadership roles. Those regulators have elevated the goal of aggressive enforcement over fair

and balanced industry representation and collaboration, with one even bragging about pursuing

enforcement actions that rival the aggressiveness of the actual regulator, the Securities and

Exchange Commission. Through these actions, FINRA has increasingly taken steps that are

contrary to its legal and contractual obligations to its members, and contrary to the interests of its

members, critical market participants, and the market itself.

         3.      For example, FINRA has promulgated “guidance” and then, contrary to law,

deployed that purported guidance to penalize its own members. FINRA has also adopted an

interpretation of FINRA Rule 2010 that enables it to take action against its members for

purported violations of the Securities Act of 1933 (“33 Act” or “Securities Act”) although those

enforcement actions violate the jurisdictional mandate that limits FINRA’s reach to matters


{01360382-1 }                                     2
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 3 of 19



arising under the 34 Act. See 15 U.S.C. § 78o-3(b)(6). Also contrary to law, FINRA never

submitted this interpretation of Rule 2010 to the SEC for notice, comment and evaluation despite

its obligation to do so under FINRA By-Laws, Article XI, Section 1.

         4.      In its failure to provide industry members with fair and meaningful representation,

its improper construction and use of “guidance” against its members, and its failure to abide by

its fundamental jurisdictional constraints, FINRA has breached By-Laws Article XI, Section 1,

and has committed ultra vires acts in violation of By-Laws Article VII, Section 1.

         5.      Through these actions and through other improper enforcement efforts, FINRA

has also engaged in “unfair discrimination” against certain of its members in violation of its

governing statute and By-Laws. It has aggressively targeted and sought to punish or even

eliminate specific segments of the securities market.        Through its coercive actions against

smaller member firms who are engaged in the microcap and low-priced securities business,

FINRA has gotten to the point that it is gutting the ability of firms, issuers and investors to

participate in that market.

         6.      FINRA’s breach is the direct cause of damage being inflicted on Plaintiff and

other microcap market participants. As a result of its leadership and through its actions, FINRA

has increasingly taken irrational and unfounded positions that are “choking” the microcap

markets and preventing smaller and startup issuers from being able to finance the operation and

growth of their businesses. At this point, only a handful of firms are still willing and able to

process and clear sales of microcap securities, and those firms are under intense pressure to cease

their participation in the market. FINRA’s actions are a clear burden on competition in the

market, are depriving smaller firms and issuers of the ability to conduct an entirely lawful

business, and are resulting in demonstrable harm to FINRA members.


{01360382-1 }                                     3
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 4 of 19



                                            THE PARTIES

         7.      Plaintiff SCA is an Arizona corporation, headquartered in Scottsdale, Arizona.

SCA is a retail brokerage firm that trades securities, and has been registered with the SEC as a

broker-dealer since 2002. SCA has been a member of FINRA since 2002.

         8.      FINRA is a non-profit, membership corporation incorporated under the laws of

Delaware. FINRA was formed in July 2007 when the National Association of Securities Dealers

consolidated its operations and merged with the regulatory function of the New York Stock

Exchange. It is the sole “self-regulatory organization” registered with the SEC pursuant to the

Maloney Act of 1938, 15 U.S.C. § 78o-3, which amended the Exchange Act.

         9.      As a registered self-regulatory organization (“SRO”), FINRA has a host of

obligations which include, but are not limited to, responsibility for registering and overseeing

FINRA member firms and their associated member representatives. FINRA is authorized by

Sections 15A and 19 of the 34 Act to adopt rules governing the conduct of its members. FINRA is

empowered to investigate its members and their associated member representatives, bring

disciplinary proceedings against them, and sanction them for violations related to the 34 Act and

rules and regulations thereunder. See 15 U.S.C. §§ 78o-3(b), (h); 78s(b), (d), (g).

         10.     FINRA is subject to extensive oversight by the SEC. FINRA must obtain the SEC’s

approval for all new rule proposals, rule amendments, and rule repeals, and must generally obtain

approval for interpretations of existing rules. See 15 U.S.C. § 78s(b); 17 C.F.R. § 240.19b-4(b)-(d).

The SEC is required to ensure that FINRA’s rules, and the results of any disciplinary action taken

by FINRA against a member or associated member representative, are consistent with Chapter 2B

of Title 15 of the United States Code, as well as the rules and regulations promulgated thereunder.

See 15 U.S.C. §§ 78s(b)(2)(C)(i), (e)(1).


{01360382-1 }                                     4
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 5 of 19



                                  JURISDICTION AND VENUE

         11.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 in that there is

diversity between the parties to this litigation and the amount in controversy is believed in good

faith to exceed $75,000.

         12.     SCA is an Arizona corporation, headquartered in Arizona.

         13.     FINRA is a Delaware corporation, and, upon information and belief, has its

principal place of business at 1735 K Street, NW in Washington D.C.

         14.     Venue is proper in this District under 28 U.S.C. § 1391 because the Defendant

resides in this District and is subject to the Court’s jurisdiction.

                                   GENERAL ALLEGATIONS

  Procedures Governing FINRA’s Organization, Rulemaking and Disciplinary Authority

         15.     FINRA is the only registered SRO pursuant to Section 15A of the 34 Act.

Virtually all firms engaged in the purchase and sale of securities must be members of FINRA;

they must pay their dues to finance its operations and are subject to its oversight and rules. See

15 U.S.C. §§ 78o(a)-(b) (stating that it is unlawful for any broker or dealer to engage in

transactions if not registered with the SEC and that registration with the SEC “shall not be

effective until such broker or dealer has become a member of a registered securities

association”).

         16.      Section 15A(b) requires that FINRA rules ensure “fair representation” of its

members in the administration of its affairs, and may not engage in or permit “unfair

discrimination between customers, issuers, brokers or dealers.” 15 USC § 78o-3(b)(4), (6). The

statute further expressly provides that the rules of the association shall not “impose any burden

on competition not necessary or appropriate in furtherance of the purposes of this title.”


{01360382-1 }                                      5
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 6 of 19



78o(b)(9). These requirements are particularly critical given the compulsory nature of FINRA’s

membership.

         17.     Section 15A of the 34 Act also limits FINRA’s reach to matters related to the 34

Act. Specifically, it provides that an SRO’s rules must “not [be] designed . . . to regulate by

virtue of any authority conferred by this chapter [2B of Title 15 of the United States Code]

matters not related to the purposes of this chapter.” 15 U.S.C. § 78o-3(b)(6) (emphasis added).

         18.     The reference in Section 15A(b)(6) to “this chapter” is plainly a reference to

Chapter 2B of Title 15 of the United States Code, which chapter contains only the 34 Act and

does not include the 33 Act. In fact, the 33 Act is located instead in Chapter 2A of Title 15 of

the United States Code.

         19.     The limitation imposed by the 34 Act is made more express by Section 19, which

generally grants FINRA the authority to adopt rules that are “consistent with this chapter” or

pursue disciplinary actions against members for violations of “this chapter,” (referring to chapter

2B of Title 15), 15 U.S.C. §§ 78s(b),(e), (g), but expressly reserves to the SEC alone the

authority to pursue violations of other securities laws, including the 33 Act. See id. § 78s(h)

(authorizing “[t]he appropriate regulatory agency for . . . a registered securities association,”

defined in § 78c(a)(34)(E) as the SEC, to discipline “any person” for violations of “any provision

of the Securities Act of 1933,” and other laws).

         20.     The specific reference to the 33 Act in Section 19(h) and its omission from any

other section of the 34 Act concerning SROs confirms that the SROs have never been authorized

to interpret or enforce the 33 Act.

         21.     These limitations have been confirmed and discussed by individual officers of

FINRA – confirming that FINRA’s authority is circumscribed and does not extend to the 33 Act.


{01360382-1 }                                      6
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 7 of 19



Marc Menchel, former Executive Vice President and General Counsel for FINRA from 2002 to

2012 testified that in his view, “Section 15[A] of the Securities Exchange Act” imposes “limiting

language on FINRA’s powers” and other provisions “relegate solely to the [SEC] supervision for

compliance with the Securities Act.” He added that he did not understand “how [FINRA Rule]

2010 can overcome a [C]ongressional mandate that the Securities Act will be supervised solely

by the [SEC].” Id.

         22.     Those constraints expressly apply to FINRA’s disciplinary actions. Section 15A

provides that, with respect to the disciplinary authority of an SRO, the SRO must support any

determination to discipline a member or associated member representative with a statement

setting forth, among other things, the “specific provision of this chapter [2B of Title 15 of the

United States Code]” and rules or regulations thereunder “which any such act or practice, or

omissions to act, is deemed to violate.” 15 U.S.C. § 78o-3(h)(1)(B) (emphasis added).

         23.     Section 19 carries that limitation through to the SEC’s review of any SRO

disciplinary action. It provides that, with respect to disciplinary actions and sanctions, the SRO’s

determination must be found by the SEC to have involved a “violation of such provisions of this

chapter [2B of Title 15 of the United States Code], the rules or regulations thereunder, [or] the

rules of the [SRO] . . . and that such provisions are and were applied in a manner, consistent with

the purposes of this chapter.” 15 U.S.C. § 78s(e)(1).

         24.     Section 19 of the Exchange Act likewise provides that an SRO’s rules (or

amendment, deletion, or interpretation of an existing rule) will only be approved by the SEC if

the rule (or amendment, deletion, or interpretation) is “consistent with the requirements of this

chapter [2B of Title 15 of the United States Code] and the rules and regulations issued under this

chapter.” 15 U.S.C. § 78s(b)(2)(C).


{01360382-1 }                                    7
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 8 of 19



         25.     FINRA’s By-Laws incorporate these provisions and restrictions by virtue of both

Article VII and Article XI, which limit its authority to adopt rules to those that are consistent

with applicable law, and commit it to adopt only rules consistent with the purpose of the

Exchange Act, respectively. As stated in its by-laws, FINRA is obligated to adopt only rules that

“carry out the purposes of . . . the [34] Act.” FINRA By-Laws, Art. XI, Sec. 1.

         26.     FINRA By-Law Article VII, Section 1, restricts the Board of Governor’s

authority to adopt rules that are consistent with and subject to “applicable law.” And the body to

which the Board of Governors has delegated rule-making responsibility, FINRA Regulation,

Inc., a wholly-owned subsidiary of FINRA, is itself restricted by its own by-laws to exercise its

authority to undertake only “lawful acts as are permitted by law,” FINRA Regulation, Inc. By-

Laws, Article IV, Section 4.1.

         27.     As an SRO, FINRA is subject to substantial oversight by the SEC. As relevant

here, FINRA is required to submit all proposed new rules, rule amendments, and rule deletions to

the SEC for approval and in general to submit new interpretations of existing rules for SEC

approval – which approval, in both cases, requires adherence to the notice and comment

provisions of the Administrative Procedure Act. See 15 U.S.C. § 78s(b); 17 C.F.R. § 240.19b-

4(b)-(d). FINRA has incorporated the SEC approval requirement in Article XI, Section 1 of its By-

Laws by declaring that rules would not become effective unless and until approved by the SEC.

                    FINRA’s Agreement with and Obligation to Its Members

         28.     FINRA member firms, including Scottsdale, enter into agreements with FINRA

pursuant to which they become members of this SRO. FINRA describes the membership

agreement as a “contractual relationship between the Applicant and FINRA” and has

counterclaimed against firms for alleged breach of that agreement.         See FINRA, General


{01360382-1 }                                   8
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 9 of 19



Overview            of       the         New          Member           Application          Process,

http://www.finra.org/sites/default/files/external_apps/p129282.html (last accessed Sep. 11,

2018).

         29.     FINRA has incorporated its By-Laws into the membership agreements entered

into between FINRA and its members, expressly requiring compliance with those By-Laws. See

FINRA Membership Agreement at F(1). Further, under Delaware law, a corporation’s by-laws

form part of a “binding broader contract” with members. Boilermakers Local 154 Retirement

Fund v. Chevron Corp., 73 A.3d 934, 939 (Del. Ch. 2013) (citing Airgas, Inc. v. Air Prods. &

Chems., Inc., 8 A.3d 1182, 1188 (Del. 2010)).

         30.     FINRA has, by virtue of its By-Laws, limited the authority of its Board of

Governors to adopting rules consistent with “applicable law.” FINRA By-Laws, Art. VII, Sec.

1(a)(ii)-(iii) FINRA has obligated itself to adopt rules “to carry out the purposes of . . .the Act.”

FINRA By-Laws, Article XI, Sec. 1. The “Act” is defined as “the Securities Exchange Act of

1934, as amended.” Id. Art. I(a).

         31.     FINRA’s By-Laws incorporate the requirement that a registered SRO such as

FINRA “assure fair representation of its members in the . . . administration of its affairs” and,

through its rules, “not impose any burden on competition not necessary or appropriate in

furtherance of the purposes of this chapter.” 15 U.S.C. § 78o-3(b)(4), (9).

         32.     FINRA’s By-Laws also incorporate the requirement that it adopt rules and give

effect to those rules only after they have been approved by the SEC. FINRA By-Laws, Art. XI,

Sec. 1 (“[i]f any such rules or amendments thereto are approved by the [SEC] as provided in the

Act, they shall become effective Rules of the Corporation”).




{01360382-1 }                                    9
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 10 of 19



                             FINRA Has Skewed its Leadership and
                           Pursued Discriminatory Policies and Actions

         33.      FINRA has acted, contrary to its agreement and obligations reflected its

governance documents, in a manner designed to elevate and benefit only those with a regulatory

focus and only its largest firms, using the policies and practices of the organization to stifle

competition, choke or eliminate the microcap and low-priced securities business, and thereby

damage its own members and the issuers and customers who participate in that market.

                   FINRA Does Not Provide Fair Representation to its Members

         34.      In relation to the management of the organization, FINRA’s structure has become

increasingly disconnected from its members such that it is no longer a “self-regulatory

organization.” FINRA’s Board of Governors includes the only member firm representatives who

could have any meaningful impact on the administration of FINRA, and yet the members elect

only seven of its 23 members. By definition, the policies and practices of FINRA are, therefore,

determined by unelected individuals appointed by the FINRA Board from candidates nominated

by its nominating committee.      Further, of the seven seats that are elected by FINRA members,

only three of those seats can be filled by “small firm” governors; three other seats are dedicated

to representatives of large firms, i.e., those with more than 500 registered representatives.

         35.      As explained by now Securities & Exchange Commissioner Hester Peirce in her

paper, “The Financial Industry Regulatory Authority: Not Self- Regulation After All,”

         The board structure, which is intentionally weighted away from the industry, is not
         consistent with self-regulation. An organization run by a board that is dominated by
         people who are not in the industry is not an SRO; it is a regulator with industry
         representation. Onnig H. Donaldson, professor of law at Tulane University Law School,
         has documented the trend away from an SRO staff with deep industry expertise and its
         replacement with a bureaucratized staff.

Id. at 18.


{01360382-1 }                                    10
                 Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 11 of 19



         36.       Commissioner Peirce observed that FINRA “has slowly but certainly evolved into

what some describe as a “fifth branch of government,” “likely to behave as if they are an

extension of the Commission’s own compliance and enforcement arms, with the added benefit

that they are subsidized directly by industry fees.” Id. at 21. Possible solutions to the current

lack of self-regulation, according to Commissioner Peirce’s Article, include acknowledging that

FINRA acts like the SEC and “fold FINRA into the SEC.” Alternatively, “FINRA could be

remade into an organization that is run by the industry it regulates.” Perhaps then, the Article

suggests, “competing SROs might emerge to tailor regulation to a particular group of firms such

as smaller broker-dealers.” Id. at 28 (emphasis added).

                FINRA Has Improperly Issued and Used “Guidance” Against Members

         37.       Despite its clear obligations, directly incorporated into FINRA’s By-Laws and

thus, its agreement with its members, FINRA has also pursued a course of action that targets

small-member firms like Scottsdale and that seeks to drive those firms from the microcap and

low-priced securities industry and, at least in the case of Scottsdale, drive it out of business

entirely.

         38.       FINRA has done this by promulgating so-called “guidance” that contains

FINRA’s interpretation of rules and regulations of the SEC and the federal securities laws.

Although this “guidance” is not issued pursuant to the procedures set forth in FINRA’s By-Laws

or required by the Exchange Act (e.g., by submission to the SEC for approval), FINRA has

staked out the position that such guidance has the force of law and members are obligated to

abide by it or face discipline.




{01360382-1 }                                    11
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 12 of 19



         39.      For example, FINRA has issued guidance directly targeting transactions involving

microcap and low-priced securities, identifying such transactions as “red flags” indicative of

“suspicious activity.” See FINRA, Reg. Notice 09-05 (Jan. 2009).

         40.      FINRA has then insisted that, because it has identified common characteristics of

those transactions as “red flags,” a firm is required to file suspicious activity reports on every

transaction that possesses those characteristics.

         41.      FINRA has more recently wielded this guidance against its members.           For

example, FINRA sought to discipline and fine member-firm Sterne Agee on a theory that its

entire anti-money laundering program was inadequate because it failed to identify and treat

microcap transactions as suspicious activity. Fortunately, the Hearing Panel rejected FINRA’s

theory on this point.

         42.      Nonetheless, FINRA has since pursued actions against member firms based on its

dim view of the microcap and low-priced securities market segment. Year after year FINRA has

targeted members’ activity in this segment as an enforcement priority. See, e.g., FINRA, 2018

Regulatory and Examination Priorities Letter (Jan. 8, 2018).

         43.      Through its sweeping interpretation of its enforcement authority and its

dissemination and use of purported “guidance,” FINRA has sought to create law without even

the requisite approval of the SEC much less any legislative action. It then uses its proclamations

“for the purpose of coercing persons or entities outside the federal government into taking any

action or refraining from taking any action beyond what is required by the terms of the

applicable statute or regulation.” Hamburger, Philip, Is Administrative Law Unlawful? (2014).

         44.      FINRA’s tactic is improper. As a matter of law, agencies do not have the power

to make law and are not permitted to simply promulgate guidance and then cite it as binding; an


{01360382-1 }                                       12
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 13 of 19



agency has only the power conferred on it by Congress. See La. Public Service Comm. v. FCC,

476 U.S. 355, 374 (1986). Congress has plainly mandated that agencies are permitted to engage

in “rulemaking,” including the promulgation of any “substantive” or “legislative” directive, only

in accordance with the comprehensive procedures set forth in the Administrative Procedure Act

(“APA”). Absent compliance with the APA, an agency’s publications do not have the force of

law and are not entitled to the judicial “deference” that would apply to a statute or regulation.

         45.      The impropriety and dangers associated with an agency’s creation and

deployment of its own purported “guidance” was underscored recently by a Justice Department

memorandum, Prohibition on Improper Guidance Documents, issued in November 2017. The

Justice Department, in that memo, confirmed that, in the past, guidance documents had been

issued without rulemaking and then used to “coerce” persons or entities into engaging in or

refraining from conduct beyond that which is required by any statute or regulation. Pursuant to

the Memorandum, the agency would cease promulgating “guidance” documents that purport to

“impose new requirements” or “create binding standards.” The Memorandum also directed that

existing “guidance” be reviewed to identify that which should be repealed, replaced or modified.

         46.      Underscoring the prohibition against improper promulgation or use of guidance,

Associate Attorney General Rachel Brand issued a subsequent memo, dated January 25, 2018,

entitled Limiting Use of Agency Guidance in Affirmative Civil Enforcement Cases. That memo

prohibited the Department from acting “to effectively convert agency guidance documents into

binding rules” or “using noncompliance with guidance documents as a basis for proving

violations of applicable law.”

         47.      FINRA’s dissemination and use of guidance runs contrary to these fundamental

principles and the purposes and provisions of administrative procedure law.


{01360382-1 }                                    13
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 14 of 19



         48.      FINRA’s crusade against the microcap and low-priced securities market has

directly impacted Scottsdale, which engages primarily in that industry. FINRA has targeted

SCA for examinations, extensive document requests, and prosecutions, and sought to levy fines

against it for its day-to-day business activities. FINRA has aggressively sought to use guidance

to render microcap transactions increasingly burdensome if not impossible.

         49.      In staking out this position, FINRA has abdicated its obligation to ensure fair

representation to those members who engage in the microcap and low-priced securities market.

FINRA has cast those members, including SCA, as outsiders, who, despite operating in a fully

legal segment of the securities market, are repeatedly charged as lawbreakers simply on the basis

of FINRA’s non-binding guidance.

         50.      Moreover, FINRA’s obvious desire to regulate the microcap and low-priced

securities market out of existence is strikingly anti-competitive and contrary to its obligation to

not burden competition. By forcing member firms to abandon or stay away from this market

segment, issuers are isolated and unable to access the securities markets, while investors,

particularly consumer and retail level investors, are unable to engage in the securities market at a

level that they desire.

         51.      None of this squares with FINRA’s By-Laws, wherein it has promised to act

consistent with applicable law. Instead, it demonstrates FINRA’s aggressive disregard for its

own obligations, and a desire to punish its own members merely because they choose, legally, to

serve a segment of the market that certain components of FINRA abhor.




{01360382-1 }                                    14
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 15 of 19



      FINRA Has Engaged in Ultra Vires Actions Under the Guise of FINRA Rule 2010

         52.      FINRA Rule 2010 provides that a member “in the conduct of its business, shall

observe high standards of commercial honor and just and equitable principles of trade.” FINRA

R. 2010.

         53.      In its notice to the SEC seeking approval for FINRA Rule 2010, FINRA stated

simply that the rule is based in Section 15A(b)(6) of the 34 Act, which “requires that FINRA

design rules to ‘promote just and equitable principles of trade.’”        FINRA, Proposed Rule

Change, SR-2008-028 (June 13, 2008). The SEC approved the rule on or around September 25,

2008, adopting the statutory basis FINRA suggested. See SEC Rel. No. 34-58643, 73 Fed. Reg.

57174 (Sep. 25, 2008).

         54.      Despite its purported grounding of FINRA Rule 2010 in Section 15A of the 34

Act, in or around May 2015, FINRA propounded a contrary interpretation of FINRA Rule 2010

in the context of a disciplinary proceeding against SCA. In that proceeding, FINRA alleged that

SCA violated FINRA Rule 2010 because it engaged in the sale of unregistered securities in

violation of Section 5 of the 33 Act, 15 U.S.C. § 77e. In fact, FINRA did not allege any

violation of any provision of the 34 Act or the rules and regulations thereunder.

         55.      FINRA’s actions violate its obligations to its members under its by-laws, which

only authorize its Board of Governors to exercise authority to adopt rules consistent with

applicable law, which includes the 34 Act, see FINRA By-Laws, Art. VII, Sec. 1, and which

commit FINRA to adopting rules to carry out the purposes of the 34 Act and to submit those

rules to the SEC for approval as required by the 34 Act. See FINRA By-Laws, Art. XI, Sec. 1.

         56.      The 34 Act’s requirements are therefore incorporated into the by-laws and serve

as a critical limitation on the scope of the Board of Governors’ power to adopt rules.


{01360382-1 }                                    15
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 16 of 19



         57.      FINRA ignored the very limitations by which it agreed to abide.           Section

15A(b)(6) – the same provision on which FINRA relied as the basis for FINRA Rule 2010 back

in 2008 – expressly circumscribes the scope of SRO rules: they must “not [be] designed to

regulate by virtue of any authority conferred by this chapter matters not related to the purposes of

this chapter.” 15 U.S.C. § 78o-3(b)(6).

         58.      FINRA’s interpretation of FINRA Rule 2010 contravenes that express limitation

in Section 15A(b)(6) and thereby violates its own by-laws and agreement with its member. 15

U.S.C. § 78o-3(b)(6).

         59.      Further, FINRA has plainly abdicated its commitment to its members to obtain

SEC approval as required by the 34 Act – the interpretation was never presented to the SEC for

proper consideration and approval. The 34 Act, and the relevant rules thereunder, require that

proposed rules, including interpretations of existing rules, must be submitted to the SEC for

approval. Rule 240.19b-4(c) states that interpretations of existing rules are treated the same as

proposed new rules or rule changes “unless . . . reasonably and fairly implied by an existing

rule.” 17 C.F.R. § 240.19b-4(c). But FINRA’s interpretation is not “reasonably and fairly

implied” by FINRA Rule 2010 as it would reach outside of the 34 Act and thus contravene the

express limitation in Sections 15A(b)(6) and 19(b) that SRO rules may not regulate matters that

are outside the 34 Act.

         60.      FINRA necessarily accepted this limitation on FINRA Rule 2010 when it

specifically relied on Section 15A(b)(6) as the basis for the rule – a basis which the SEC then

expressly adopted. See FINRA, Proposed Rule Change, SR-2008-028 (June 13, 2008); SEC Rel.

No. 34-58643, 73 Fed. Reg. 57174 (Sep. 25, 2008).




{01360382-1 }                                   16
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 17 of 19



         61.      As a result of FINRA’s interpretation of FINRA Rule 2010 and its failure to

submit that interpretation to the SEC for approval, FINRA has breached its agreement with its

member firms, including its obligations set forth in its By-Laws.

                                          COUNT ONE

                                 Breach of SCA/FINRA Contract

         62.      Plaintiffs affirm and re-allege each of the preceding allegations set forth in

paragraphs 1 through 61 and incorporate those as if set forth fully herein.

         63.      SCA entered into a membership agreement with FINRA, which FINRA accepted

and which formed a binding contract between SCA and FINRA.

         64.      That membership agreement incorporates the FINRA By-Laws and, in any case, a

corporation’s by-laws constitute a contractual agreement with its members.

         65.      The agreement between SCA and FINRA, including its By-Laws, require that

FINRA provide fair representation to its members, prevent unfair discrimination in relation to its

members, not impose any undue burden on competition, and conduct itself in accordance with

applicable law.

         66.      FINRA’s actions, described in more detail above, directly violated FINRA’s

agreement with SCA, including its By-Laws, because FINRA has not provided fair

representation to industry members, has improperly issued and deployed “guidance” against its

members, has improperly failed to represent and has in fact targeted the microcap sector of the

market and its participants, including SCA, and imposed undue burdens on competition, has

failed to abide by the requirement that it obtain review and approval of FINRA’s rules and

interpretations of those rules; and has ignored and exceeded its statutory authority by pursuing

claims not arising under the 34 Act.


{01360382-1 }                                   17
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 18 of 19



         67.      FINRA’s actions in violation of its agreement with SCA, including its By-Laws,

include actions directed against SCA (and other member firms) designed to relegate those firms

to the outer-fringe of FINRA membership by virtue of their participation in the microcap and

low-priced securities market.

         68.      FINRA’s actions have also served to stifle and substantially burden competition

within the securities market by targeting member firms engaged in the microcap and low-priced

securities market segment and coercing them to abandon their business in that market segment.

This has the detrimental and anti-competitive effect of putting member firms on the verge (or

entirely out) of business, limiting issuers’ access to the securities markets, and limiting investors’

ability to engage in the securities markets.

         69.      SCA has been directly impacted and damaged by FINRA’s continuing failure to

comply with its obligations to its members under the FINRA By-Laws.




{01360382-1 }                                    18
                Case 1:18-cv-02973 Document 1 Filed 12/17/18 Page 19 of 19



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for an order and judgment:

         1.       Declaring FINRA’s interpretation of FINRA Rule 2010 to be an ultra vires act in

breach of the FINRA By-Laws and ordering FINRA to immediately comply with its obligations

thereunder and owed to Plaintiff and all other FINRA members;

         2.       Determining that Defendant is in breach of its agreement with Plaintiff and

awarding Plaintiff damages as a result of the harm caused to Plaintiff by virtue of its breach of

the FINRA By-Laws in an amount to be determined at trial, but believed, in good faith, to be

more than $75,000.00;

         3.       Awarding Plaintiff reasonable costs, including attorney’s fees, incurred in

bringing this action; and

         4.       Granting such other and further relief as this Court deems just and proper.

                                                          Respectfully submitted,

                                                          THOMPSON HINE LLP

                                                    By:      /s/ Joseph A. Smith
                                                          Joseph A. Smith
                                                          D.C. Bar No. 1010223
                                                          1919 M Street, N.W., Suite 700
                                                          Washington, D.C. 20036
                                                          Phone: (202) 331-8800
                                                          Fax: (202) 331-8330
                                                          joe.smith@thompsonhine.com

                                                          Counsel for Plaintiff
                                                          Scottsdale Capital Advisors Corporation




{01360382-1 }                                     19
